


110 HRES 942 EH: Recognizing the significance of Black

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 942
		In the House of Representatives, U.
		  S.,
		
			February 6, 2008
		
		RESOLUTION
		Recognizing the significance of Black
		  History Month.
	
	
		Whereas the first Africans were brought involuntarily to
			 the shores of America as early as the 17th century;
		Whereas these Africans in America and their descendants
			 are now known as African-Americans;
		Whereas African-Americans suffered involuntary servitude
			 and subsequently faced the injustices of lynch mobs, segregation, and denial of
			 basic, fundamental rights;
		Whereas despite involuntary servitude, African-Americans
			 have made significant contributions to the economic, educational, political,
			 artistic, literary, religious, scientific, and technological advancement of the
			 Americas;
		Whereas in the face of injustices, United States citizens
			 of good will and of all races distinguished themselves with their commitment to
			 the noble ideals upon which the United States was founded and courageously
			 fought for the rights and freedom of African-Americans;
		Whereas Dr. Martin Luther King, Jr., lived and died to
			 make real these noble ideals;
		Whereas the birthdays of Abraham Lincoln and Frederick
			 Douglass inspired the creation of Negro History Week, the precursor to Black
			 History Month;
		Whereas Negro History Week represented the culmination of
			 Dr. Carter G. Woodson’s efforts to enhance knowledge of black history started
			 through the Journal of Negro History, published by Woodson’s Association for
			 the Study of African-American Life and History; and
		Whereas the month of February is officially celebrated as
			 Black History Month, which dates back to 1926, when Dr. Carter G. Woodson set
			 aside a special period of time in February to recognize the heritage and
			 achievement of Black Americans: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the significance of Black
			 History Month as an important time to recognize the contributions of
			 African-Americans in the Nation's history, and encourages the continued
			 celebration of this month to provide an opportunity for all peoples of the
			 United States to learn more about the past and to better understand the
			 experiences that have shaped the Nation; and
			(2)recognizes that the ethnic and racial
			 diversity of the United States enriches and strengthens the Nation.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
